DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 1/8/2021 is acknowledged.  Claims 1-22 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-4 and 7-14, drawn to a synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids; a pharmaceutical composition for the treatment of TLR2-related disease comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment set forth in SEQ ID NO. 8; a synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids; and a pharmaceutical composition for the treatment of obesity comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment selected from the group consisting of those set forth in SEQ ID NO. 10, SEQ ID NO: 15, SEQ ID NO. 19, and SEQ ID NO. 20; classified in class A61K, subclass 38/16, for example. 
Group 2: claims 5 and 6, drawn to a method of treatment of TLR2-related disease, comprising administering to a subject in need a therapeutically effective amount of a synthetic peptide comprising an amino acid sequence consisting of SEQ ID NO. 8, classified in class A61P, subclass 43/00, for example.
Group 3: claims 15-18, drawn to a method for the treatment of obesity, comprising administering to a subject in need a therapeutically effective amount of a synthetic peptide comprising an amino acid sequence consisting of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, classified in class A61P, subclass 3/04, for example. 
Group 4: claims 19 and 20, drawn to a method of preventing intestinal cancer and reducing intestinal carcinogen toxicity comprising administering to a subject in need a therapeutically effective amount of an isolated peptide comprising the peptide as defined in claim 1, classified in class A61P, subclass 35/00, for example. 
Group 5: claims 21and 22, drawn to a method of treatment of a disease caused by intestinal epithelial barrier dysfunction comprising administering to a subject in need a therapeutically effective amount of the peptide as defined in claim 1, classified in class A61P, subclass 1/00, for example. 

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Inventions 2-5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids; a pharmaceutical composition for the treatment of TLR2-related disease comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment set forth in SEQ ID NO. 8; a synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids; and a pharmaceutical composition for the treatment of obesity comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment selected from the group consisting of those set forth in SEQ ID NO. 10, SEQ ID NO: 15, SEQ ID NO. 19, and SEQ ID NO. 20.  Inventions 2-5 are drawn to various methods of using the synthetic peptide of Invention 1.  Invention 1 does not involve patient populations or end points; while Inventions 2-5 involve patient populations and end points.  Furthermore, a different compound can be used to treat TLR2-related disease, for example, antibiotics for treating infectious disease (a TLR2-related disease disclosed on page 8, paragraph [0060] of instant specification).  A different compound can be used to treat obesity, for example, currently available anti-obesity medications such as Alli.  A different mean can be used to prevent intestinal cancer, for example, colonoscopy for preventing colon cancer (one type of intestinal cancer).  And a different compound can be used to treat disease caused by intestinal epithelial barrier dysfunction, for example, mesalamine as anti-inflammatory drug for treating inflammatory bowel disease (a disease caused by intestinal epithelial barrier dysfunction recited in instant claim 22).  Further, search for one would not necessarily lead to the other.
Invention 2-5 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different effect.  Patient populations among Inventions 2-5 are different.  For example, a patient suffering obesity may not suffer intestinal carcinogen toxicity.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific synthetic peptide and/or a specific pharmaceutical composition comprising a specific peptide: due to different variables such as different amino acid sequences and/or different lengths like those recited in instant claims 1-5 and 7-15, and so on (for inventions 1-5), Please note: Applicant is required to elect a single disclosed species of synthetic peptide consisting of a specific/defined amino acid sequence, and/or a single disclose species of pharmaceutical composition comprising a peptide consisting of a specific/defined amino acid sequence;
A specific TLR2-related disease: due to different variables and see page 8, paragraph [0060] of instant specification (for invention 2);
A specific route of administering the synthetic peptide: from claim 6 (for invention 2), claim 16 (for invention 3), and claim 20 (for invention 4);
A specific disease caused by intestinal epithelial barrier dysfunction: from claim 22 (for invention 5).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-5 is elected, Applicant is required to elect a single disclosed species of peptide consisting of a specific/defined amino acid sequence and/or a single disclosed species of pharmaceutical composition comprising a peptide consisting of a specific/defined amino acid sequence.  Currently, claims 1, 2, 4, 5, 7, 14, 15, 17, 19 and 21 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658